Citation Nr: 0114372	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  98-04 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C. A. § 1318 (West 
1991 & Supp. 2000).  

3.  Entitlement to Dependent's Educational Assistance (DEA) 
under 38 U.S.C.A., Chapter 35.  

4.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Odlum, Associate Counsel


INTRODUCTION

The record, including the DD Form 214, indicate that the 
veteran had active military service from January 1942 to 
January 1946, and from December 1950 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO) denying entitlement to accrued benefits, DEA, death 
pension, the cause of death, and DIC benefits pursuant to 
section 1318.  

In February 2000 the Board remanded the above issues, as well 
as the issues of entitlement to accrued benefits and death 
pension for further development.  Specifically, the Board 
requested that a Statement of the Case (SOC) be furnished for 
the issues of accrued benefits and death pension.  

In May 2000 the RO issued a SOC with respect to these issues.  
There is no indication that the appellant submitted a 
substantive appeal with respect to these issues.  They are 
therefore not before the Board.  38 C.F.R. § 20.200.  

The case has since been returned to the Board for further 
appellate review.  The issues of service connection for the 
cause of the veteran's death and entitlement to DEA benefits 
are addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The probative evidence of record does not show that the 
veteran was in receipt of or, but for the receipt of retired 
or retirement pay, was entitled to receive compensation at 
the time of death for service-connected disability that was 
rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death; that was so rated for a period of not less 
than 5 years from the date of his discharge or other release 
from active duty; and was not a former prisoner of war (POW) 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  

2.  The appellant failed to submit evidence concerning her 
net worth and annual income.  


CONCLUSIONS OF LAW

1.  The appellant's claim for a grant of entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318 is without legal 
merit.  38 U.S.C.A. §§ 1318 (West 1991 & Supp. 2000), 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.22 (2000); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The criteria for basic entitlement to VA non-service-
connected death pension benefits have not been met.  
38 U.S.C.A. §§ 101(2), 107, 1521, 1541 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.8, 3.9 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

The Board will address the duty to assist within the analysis 
of each respective issue being decided in this case.  

The Board finds that the appellant will not be prejudiced by 
its consideration of her claims pursuant to this new 
legislation in the first instance.  As will be set forth 
below, VA has already met any obligations to the appellant 
under this new law.  Moreover, the appellant has been offered 
the opportunity to submit evidence and argument on the merits 
of the issues on appeal.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318

Criteria

The Secretary shall pay benefits under 38 U.S.C.A. § 1318 to 
the surviving spouse and to the children of a deceased 
veteran in the same manner as if the veteran's death were 
service connected where the veteran dies, not as the result 
of his own willful misconduct, and who was in receipt of or 
entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability rated 
totally disabling if:

(1)  the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 

(2)  the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or 

(3) the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death. 

38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).  

The Court has held that a survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) if (1) the veteran 
was in actual receipt of a 100 percent disability rating for 
the statutory period of time; (2) the veteran would have been 
in receipt of a 100 percent disability rating for such time 
but for clear and unmistakable error (CUE) in a final rating 
or Board decision; or (3) if under specific and limited 
exceptions, the veteran was "hypothetically" entitled to a 
100 percent disability rating for the required period of 
time.  Marso v. West, 13 Vet. App. 260 (1999); see 38 C.F.R. 
§ 3.22 (1999).  

According to the Court, consideration of whether the veteran 
was "hypothetically" entitled to a 100 percent disability 
rating for the required period of time can only be made for 
claims where 38 C.F.R. § 19.196 applies, i.e., for those 
"entitled to receive" claims received prior to the March 4, 
1992 effective date of section 20.1106, or where a veteran 
had never filed a claim for VA benefits, and therefore no 
final VA decision regarding the veteran's level of disability 
was made.  See Marso, supra (citing to Carpenter v. West, 
11 Vet. App. 140 (1998) and Wingo v. West, 11 Vet. App. 307 
(1998). 

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended in 
part to clarify that entitlement to DIC benefits under 
38 U.S.C.A. § 1318 does not include consideration of 
"hypothetical entitlement" and to make it clear that 
payment of DIC is authorized only where the veteran had 
established, during his or her lifetime, a right to receive 
total service-connected disability compensation for the 
required period or would have been entitled but for clear and 
unmistakable error.  See 38 C.F.R. § 3.22 (2000); 65 Fed. 
Reg. 3388 (January 21, 2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

In this case, the law in effect prior to January 21, 2000 is 
clearly more favorable, as it allowed for an additional way 
to obtain benefits through a theory hypothetical entitlement 
that has since been precluded.  


Analysis

Duty to Assist

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating the appellant's claim.  She has been 
notified of her procedural and appellate rights.  
Furthermore, she has been provided with the laws and 
regulations pertinent to this claim, and has been afforded 
the opportunity to present arguments in favor of her claim.  

Moreover, the facts of this issue are not disputed, and no 
further evidentiary development is needed (including any 
development that will be requested in the remand, as such 
development will have no impact on the outcome of this 
claim), as the appellant's claim is being denied as a matter 
of law, and, as stated above, the appellant has been provided 
with notice of these laws.  Therefore, there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)).  

1318

The record shows that the veteran had a combined service-
connected disability rating of 60 percent effective from 
September 6, 1991.  His combined service-connection rating 
was never higher than 60 percent.  

Therefore, entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 (b) cannot be granted because the veteran 
was not rated as totally disabled for the required statutory 
period of time; in fact, he was never evaluated as being 
totally disabled by reason of service-connected disabilities.  
38 U.S.C.A. § 1318(b).  

In regards to CUE, the record contains final decisions 
concerning the veteran's level of disability; however, the 
Board finds that the appellant has not alleged the kind of 
error that could be considered CUE.  In fact, the record 
shows no indication that the appellant has specifically 
alleged that there was CUE in any final rating decision.  

The standard with respect to raising a claim for CUE is that 
it must be "the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

CUE requires more than a disagreement on how the facts are 
weighed or evaluated; the appellant must show that the 
correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  

In order for a valid CUE claim to be raised, the appellant 
must allege with some specificity what the alleged error is, 
and, unless it is patently clear and unmistakable, the 
appellant must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994); 
Fugo, 6 Vet. App. at 44; See Eddy v. Brown, 9 Vet. App. 52; 
57 (1996).  

The Court has held that a claimant must raise with 
specificity issues of CUE under section 1318(b).  See Cole v. 
West, 13 Vet. App. 268, 276-278 (1999).  The appellant has 
not alleged that there was CUE in any previous final rating 
decisions pertaining to the veteran.  She has not alleged 
with any specificity that an error of law or fact was made in 
a final rating decision.  

As the appellant has not raised the issue of CUE in a final 
rating decision, the Board concludes that no further action 
or consideration is warranted as to this particular portion 
of the section 1318 analysis.  

The record shows that the appellant's claim for DIC benefits 
was submitted in June 1997, which is after the March 4, 1992 
effective date of 38 C.F.R. § 20.1106.  

The record also shows that there are previous final rating 
decisions concerning the level of the veteran's service-
connected disabilities.  

Because the appellant filed her claim after the March 4, 1992 
effective date for section 20.1106, and the record shows that 
there are final VA decisions regarding the level of the 
veteran's service-connected disabilities, the Board concludes 
that the analysis of whether the veteran was 
"hypothetically" entitled to a total or 100 percent 
disability rating for the required period of time is not for 
application as the limited exceptions provided in Carpenter 
and Wingo are not present in this particular case.  See 
Marso, supra.  

Even if the limited exceptions did apply, the appellant has 
made no contentions, specific or general, as to why the 
veteran should have been entitled to a total disability 
rating for the statutory time period based on hypothetical 
entitlement.  She therefore has not raised a theory of 
hypothetical entitlement.  Cole, 13 Vet. App. at 276-279 
(1999).  Therefore, no further consideration of hypothetical 
entitlement is necessary.  

As the criteria for a grant of entitlement to DIC benefits 
have not been satisfied, there is no entitlement and the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, thereby warranting a 
denial of the claim as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


Death Pension

Criteria

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of this title, or 
who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 1991).  

Basic entitlement to death pension exists if:

(i) The veteran (as defined in §3.1(d) and (d)(2)) had 
qualifying service as specified in 38 C.F.R. § 3.3(a)(3)(i), 
(ii), (iii), or (iv) of this section; or

(ii) The veteran was, at time of death, receiving or entitled 
to receive compensation or retired pay for a service-
connected disability based on service during a period of war; 
and 

(iii) The surviving spouse or child meets the net worth 
requirements of § 3.274 and has an annual income not in 
excess of the applicable maximum annual pension rate 
specified in §§ 3.23 and 3.24.  


38 C.F.R. § 3.3(b)(4) (2000) (emphasis added). 


Analysis

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating her claim.  

The appellant has been notified of her procedural and 
appellate rights.  In fact, she has been notified on more 
than one occasion of the need to provide information 
regarding her annual income.  They notified her twice of this 
requirement: once in the initial rating decision, and again 
in the statement of the case.  Furthermore, she has been 
provided with the laws and regulations pertinent to this 
claim, and has been afforded the opportunity to present 
arguments in favor of her claim.  

In spite of this, the appellant has not provided any 
information regarding her annual income or net worth.  VA's 
duty to assist is not a one-way street; an appellant is 
expected to comply with reasonable requests.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

As the appellant has failed to provide any information 
regarding her annual income, even after having been given the 
opportunity to provide such information, the Board has no 
choice but to deny her claim.  By failing to provide 
information regarding her annual income, the appellant has 
also failed to establish basic entitlement to death pension 
benefits, and this claim must therefore be denied as a matter 
of law.  38 C.F.R. § 3.3(b)(4)(iii).  

As this claim is being denied as a matter of law, no further 
evidentiary development is needed (including any development 
that will be requested in the remand, as such development 
will have no impact on the outcome of this claim), and, as 
stated above, the appellant has been provided with notice of 
these laws.  Therefore, there is no reasonable possibility 
that any further assistance would aid in substantiating this 
claim.  


ORDER

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 is denied.  

Basic eligibility for nonservice-connected VA death pension 
benefits is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, the record, including the DD Form 214, 
indicate that the veteran had active military service from 
January 1942 to January 1946, and from December 1950 to 
November 1967.  

There is no record of a respiratory disorder during the 
veteran's first period of service.  The respiratory system 
was negative on separation examination in November 1945.  

Prior to his second period of service, a May 1948 chest x-ray 
documented considerable increased hilus thickening and a 
well-marked generalized peribronchial thickening.  There was 
no appreciable exudate in either lung.  There were a few 
small, calcified areas in the right hilus zone.  

During the veteran's second period of service, medical 
records document treatment of multiple upper respiratory 
disorders beginning in 1962.  Records from 1964 document a 
diagnosis of chronic bronchitis.  They also document that he 
was smoking excessively and that this had aggravated his 
bronchitis.  

A March 1964 x-ray was interpreted as revealing no evidence 
of pulmonary infiltration, but some pleural thickening 
overlying both apices, as well as a slight increased 
prominence of the aortic arch.  Other x-rays taken during 
this period, both before and after March 1964, were 
consistently reported as being negative.  

A February 1968 chest x-ray taken on VA examination revealed 
considerable excess of non-specific peribronchial 
inflammatory change in the mid and lower lungs, and there 
were scattered small linear densities in the lower lungs, 
especially on the left, of the nature of segmental 
atelectasis.  There was also a little widening of the aortic 
arch, and the x-ray was otherwise negative.  

The respiratory system was described as negative on 
examination, and the pertinent diagnosis was chronic nasal 
pharyngitis.  

There are no other medical records documenting a diagnosis of 
a respiratory or pulmonary problem until a few months prior 
to the veteran's death.  

In March 1997 the veteran was seen with a two-week history of 
cough with green phlegm, fever, chills, and slight shortness 
of breath.  A past medical history of pneumonia (twice in the 
past two months) and interstitial pulmonary fibrosis was 
noted.  He denied current tobacco use.  The impression was 
pneumonia and pulmonary fibrosis.  

The next report documented increasing shortness of breath.  
The veteran also reported a chronic cough with sputum 
production for the prior week.  He acknowledged a past 
history of cigarette smoking at the rate of a pack and a half 
per day, but that he had quit 30 years prior.  

The pertinent impression was pneumonia, interstitial lung 
disease, COPD with chronic and acute bronchitis, and 
microcytic anemia.  

The next report noted that chest x-rays showed extensive 
bilateral pulmonary infiltrates.  There were pseudomonas in 
his sputum, and this was treated and resolved.  Sputum 
further showed the growth of acid-fast bacilli (AFB).  It was 
noted that he had also been shown to have pulmonary 
tuberculosis (PTB) versus Mycobacterium.  

Follow-up chest x-rays did not show improvement and there was 
found to be extensive pulmonary disease with upper lobe 
predominance, chronic lung disease.  



A computerized tomography (CT) scan of the chest showed 
fibrosis and bullous changes in the upper lobes, bilateral 
densities which were thought to represent chronic changes or 
pneumonia.  There were also small mediastinal and right hilar 
lymph nodes.  A repeat sputum culture was negative for AFB.  

The discharge diagnoses were severe interstitial lung 
disease; end-stage COPD; pneumonia, pseudomonas (resolved); 
PTB versus atypical Mycobacterium, arthritis, malnutrition, 
anemia, diverticulosis, and reactive depression.  

In April 1997 the veteran denied any history of exposure to 
tuberculosis.  The pertinent impression was status post, end-
stage, severe interstitial lung disease; end-stage COPD; 
status post pseudomonas pneumonia; questionable history of 
atypical mycobacterium; severe arthritis; anemia; and 
diverticulosis.  

The veteran passed away shortly thereafter in June 1997.  The 
death certificate establishes that the immediate cause of 
death was respiratory arrest due to or as a consequence of 
end-stage chronic obstructive pulmonary disease (COPD), 
interstitial fibrosis; due to or as a consequence of 
pneumonia and "MAI" complex.  Malnutrition was listed as 
another significant condition contributing to death.  

The Board is of the opinion that the inservice evidence of 
chronic bronchitis suggests the possibility that the cause of 
death may be linked to service.  However, as noted above, 
there is also evidence indicating that a lung disorder may 
have first manifested itself between the veteran's two 
periods of service and thus preexisted service.  Further, 
there is a large gap extending from 1968 to 1997 during which 
there are no medical records pertaining to documentation and 
specific treatment of pulmonary/respiratory problems.  

Nonetheless, because there is some evidence indicating a 
possible link, the Board is of the opinion that the VCAA 
requires a remand in order to obtain a medical opinion on the 
cause of death and its relationship, if any, to service, as 
the record does not currently contain sufficient medical 
evidence for a decision to be made on the issue.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  

The RO should also request the appellant to provide or 
authorize the release of any medical records pertaining to 
treatment of any lung impairment since the veteran's 
discharge from service.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The Board is deferring the issue of entitlement to DEA 
benefits because the outcome of the cause of death issue 
could impact the disposition of the DEA issue.  These issues 
are therefore inextricably intertwined.  

Accordingly, the issues of service connection for the cause 
of the veteran's death and entitlement to DEA benefits are 
remanded for the following:

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertaining to 
treatment of the veteran for any 
respiratory or pulmonary impairments 
after his discharge from service, and any 
other records pertinent to her claims.  


VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

3.  Following the above, the RO should 
obtain an advisory opinion conducted by 
an appropriate specialist to ascertain 
the cause of the veteran's death, and its 
relationship, if any, to service.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist in 
conjunction with the review of the 
records and the medical opinion report 
should be annotated in this regard.  

Any further indicated special studies 
should be conducted.  

The specialist should review this remand 
and the veteran's complete medical 
history (including any pre-service 
medical history and a history of the 
veteran's smoking), and upon doing so 
answer the following question:

What is the degree of medical probability 
that the cause of the veteran's death was 
related to an injury or disease incurred 
in or aggravated by active service?  

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for the 
cause of the veteran's death and 
entitlement to DEA under 38 U.S.C.A., 
Chapter 35.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



